BICKETT-SWETT LIVESTOCK CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Bickett-Swett Livestock Co. v. CommissionerDocket No. 8347.United States Board of Tax Appeals12 B.T.A. 326; 1928 BTA LEXIS 3571; June 1, 1928, Promulgated *3571  Inventory value of 5,000 sheep at close of year determined.  T. B. Weir, Esq., and F. S. Jacobsen, C.P.A., for the petitioner.  J. E. Marshall, Esq., for the respondent.  LOVE *326  This proceeding was brought to redetermine deficiencies of $277.48 fir 1921, and $1,250 for 1922.  At the hearing petitioner admitted that the amount of the deficiency for 1921, $277.48, was correct and had not been paid.  *327  The issue with respect to 1922 relates to the amount of the inventory.  The controversy has been narrowed by stipulation of some of the facts to the question of the value of 5,000 ewes in the closing inventory, the petitioner having valued them at $8 per head and the Commissioner having determined a value of $10.  FINDINGS OF FACT.  The petitioner is a Montana corporation, with its principal office at Helena, and is engaged in the business of growing and selling sheep and wool.  Its ranch is located in the town of Augusta, in Cascade County, which is about 104 miles from Helena via the traveled route and about 50 miles from Great Falls, which is northwest of Augusta.  It was stipulated by counsel at the hearing that the correct*3572  opening inventory for 1922 was $55,000; that the only item in dispute was the value at December 31, 1922, of 5,000 breeding ewes; and that the other items in the closing inventory were correctly valued at $15,440.  The 5,000 ewes were of grade Merino type, of ages ranging between 1 and 6 years; weighing between 90 and 105 pounds; and shearing about 8 pounds of wool each.  We find their average value, in Montana, at December 31, 1922, was $8 per head.  OPINION.  LOVE: We think the evidence fully supports the value claimed by petitioner of $8 per head.  W. C. Bickett, president and treasurer of the company, had been connected with the sheep business since 1884.  He was familiar with the market throughout 1922.  He sold some sheep himself in this year and he also kept track of market prices.  He testified the average value for the entire flock was between $7.50 and $7.75 per head.  In October, 1922, he sold some eight-year olds for $5.50; sevens, for $6; and fives and sixes, for $6.  Another witness, who had been in the sheep business for 10 years and the live-stock loan business for 6 years and lent money on sheep, fixed the value at about $7.60.  Another witness, of 10 years experience, *3573  placed the value at $8.25 as a maximum.  Still another witness who had been dealing in sheep since 1888, testified sheep of this kind were worth anywhere between $7 and $8.  No testimony was offered by the Commissioner in contradiction.  Judgment will be entered of a deficiency of $277.48 for 1921; and of no deficiency for 1922.